Citation Nr: 9932691	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-04 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral chondromalacia and degenerative joint disease of 
the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1959 to 
September 1968 and from July 1970 to January 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  In a December 1987 rating decision, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for bilateral knee 
disorders.  The veteran was notified of this decision in 
December 1987 and did not appeal.

2.  The evidence received since December 1987 is not new and 
material.


CONCLUSIONS OF LAW

1.  The December 1987 RO rating decision that determined that 
the veteran had not submitted new and material evidence to 
reopen his claim for service connection for bilateral knee 
disorders is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for bilateral 
chondromalacia and degenerative joint disease of the knees is 
not reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1984, the veteran filed a claim for service 
connection for bilateral chondromalacia of the knees.  His 
service medical records showed no complaints of or treatment 
for knee disorders during his first period of service.  Upon 
reenlistment into service in 1970, the veteran denied having 
any knee problems.  However, he reported being hospitalized 
from July to August 1969 for swelling of the right lower leg.  
He indicated that this had resulted from an accident in a 
mine in which he was hit with a 200-pound rock that glanced 
off his lower back and knocked him down, causing pinching of 
a vein in the right lower leg.  Clinical evaluation of the 
lower extremities was normal.  In November 1970, the veteran 
sought treatment for swelling of the right leg, reporting no 
recent leg trauma, but a history of a venous clot in the 
past, secondary to a mining accident.  Examination revealed 
no knee problems.  The impression was mild venous stasis.

In February 1971, the veteran complained of a swollen right 
knee that also popped out of joint.  He reported having had 
these problems since an injury two years earlier.  
Examination showed the lateral collateral ligament was 
slightly loose.  The veteran claimed a lack of stability.  
There was mild effusion.  The present injury was said to be 
at least 7-10 days old.  It was noted that x-rays were 
ordered.  

In April 1971, the veteran was referred to orthopedics for 
evaluation.  It was indicated that he had a two-year history 
of a traumatic twisting injury to the right knee.  He had had 
episodes of the knee buckling, pain, mild effusion, and 
laxity of the lateral collateral ligament.  The provisional 
diagnosis was traumatic injury, right knee.  The orthopedic 
consultation report dated in June 1971 indicated that the 
veteran had injured the right knee in a mining accident two 
years earlier.  He stated that since that time he had had 
several episodes of the knee "falling out" and a grating 
sound.  Examination showed grating on motion of the knee, 
good range of motion, and a stable joint.  It was noted that 
x-rays were within normal limits with mild spiculation [sic] 
of the patella.  The diagnosis was chondromalacia.  In June 
1971, the veteran was instructed in quadriceps strengthening 
exercises for the right leg due to chondromalacia.  On 
admission in August 1971 for deep vein thrombophlebitis of 
the right leg, the veteran's history of a twisting injury to 
the right leg in a mining accident two years previously was 
noted.  Since that time, the veteran reported being bothered 
by mild chondromalacia patella in the right leg.  His 
thrombophlebitis was treated, and both legs were asymptomatic 
on discharge the following month.

In May 1972, the veteran complained of the left knee popping 
out of joint and pain with ambulation.  Examination showed 
full range of motion without clicking, crepitus, or popping.  
There was some swelling over the left knee, and the diagnosis 
was ligamentous strain.  He continued to complain of pain and 
swelling in the left knee in May 1972, and it was noted that 
he had injured the knee earlier that month.  He underwent 
aspiration of fluid from the knee.  He was then on light duty 
for a period of time with the knee immobilized.  In June 
1972, it was noted that he had been out of the cast for one 
week, and he had some fluid accumulation in the knee.  The 
knee was again aspirated.  The knee subsequently improved, 
other than some aching, and he was instructed in 
strengthening exercises.  On examination in June 1972, there 
was no anomaly of the right leg or knee, and he had full 
range of motion.

There were no further complaints until March 1982 when the 
veteran reported having pain in both legs since a 1969 mining 
accident.  On this occasion, he reported that he had 
fractured both patellae in the mining accident.  It was 
indicated on a May 1982 referral to orthopedics that the knee 
pain had been more severe over the prior two years, and there 
was some evidence of degenerative joint disease.  The 
orthopedic consultation report again showed a history by the 
veteran of incurring trauma to both knees in a mining 
accident in 1968.  He denied any trauma since that time.  
Examination showed crepitus, full range of motion, and stable 
joints.  It was noted that x-rays showed squaring of the 
medial jointline with osteophytes along both patellae.  The 
examiner's assessments were mild degenerative joint disease 
and chondromalacia patella of both knees.  

Throughout 1982, the veteran continued to receive treatment 
for his knees.  In November 1982, he reported a 14-year 
history of left knee pain following an injury while a 
civilian.  He reported having recurrent problems that had 
resolved until three weeks earlier when he had increased knee 
pain and effusion without known etiology.  It was noted that 
x-rays showed moderate degenerative changes along the lateral 
femoral condyle and marked patellar degenerative changes.  

In January 1983, the veteran underwent left knee surgery.  
The narrative summary indicated that his knee problems began 
in 1968 when he suffered bilateral patella fractures that 
were treated conservatively.  He reported doing well until 
1972 when he developed bilateral knee effusion and pain, left 
greater than right.  He had had good relief until 
approximately one year earlier when the pain recurred.  He 
underwent a Maquet procedure for the left knee due to 
chondromalacia patella.  He received post-surgical treatment 
for the left knee through July 1983 with good recovery.  On 
the Report of Medical History completed in August 1983, just 
prior to his separation from service, the veteran denied 
having a "trick" or locked knee, and clinical evaluation of 
the lower extremities was normal.

Upon VA examination in 1984, the veteran stated that since a 
mining accident in 1969, he had had trouble with aching 
knees.  He stated that his left knee had been much better 
since the 1983 surgery.  He avoided doing deep knee bends and 
had not had significant knee trouble since the surgery.  
Examination showed full range of motion with some crepitus, 
primarily on the left.  Diagnoses included chondromalacia, 
both patellae, with status post operative McKey procedure to 
the left knee.  

A July 1984 rating decision, inter alia, denied service 
connection for bilateral chondromalacia and degenerative 
joint disease of the knees, finding that the veteran's knee 
injuries had occurred prior to entry into his second period 
of service and were not aggravated by service.  The veteran 
was notified of this decision in July 1984 and did not 
appeal.

In April 1987, the veteran filed a claim for service 
connection for his "knee problem."  He submitted copies of 
his service medical records.  A December 1987 rating decision 
found that he had not submitted new and material evidence to 
reopen his claim for service connection.  The veteran was 
notified of this decision in December 1987 and did not 
appeal.

In September 1996, the veteran filed a claim for service 
connection for residuals of injuries to both knees.  He 
submitted copies of his service medical records.

The RO obtained the veteran's medical records from Arnold 
Orthopedics concerning knee surgery in March 1994.  He 
underwent bilateral knee arthroplasty due to osteoarthritis 
of both knees.  It was noted that he had had osteoarthritic 
changes in the knees for many years and had undergone 
patellofemoral surgery during service.

The RO obtained the veteran's medical records from John Nash, 
M.D., for treatment between April 1993 and October 1996.  It 
was noted in April 1993 that the veteran's past medical 
history included bilateral knee surgery and diagnosis of 
degenerative joint disease.  In November 1994, it was noted 
that he still had a lot of chronic left knee pain since the 
surgery, but he had done well with the right knee.  In 
September 1996, it was noted that he had recently had knee 
surgery, with swelling of the knees since.

In December 1996, the veteran underwent a VA physical 
examination in connection with other claims.  There were no 
findings concerning his knees.

A March 1997 rating decision, inter alia, found that the 
veteran had not submitted new and material evidence to reopen 
this claim.  In his substantive appeal, he argued that his 
knee condition did not occur prior to service.  He stated 
that he had surgery during service because he had knee 
problems from being on his knees all the time in the engine 
room.  He stated that his left knee condition gradually 
worsened after the inservice surgery, resulting in removal of 
both knee joints [sic].

In May 1999, the veteran had a personal hearing.  He 
indicated that he was involved in a mining accident during 
the break between his periods of service, more likely in 1969 
than 1968.  A boulder had fallen on him, knocking him down 
onto his knees.  He was then hospitalized for swelling of the 
right leg.  He stated that he had no idea where the reference 
in his service medical records to fractured patellae came 
from.  He stated that his family doctor had told him that the 
"cartilage was busted up," but did not say anything about 
fracture of the kneecaps.  He testified that he did not have 
any disabling residuals from that injury, and he did not feel 
there was anything wrong with his knees upon enlistment into 
service in 1970.  He stated that he again injured his left 
knee during service in May 1972 in a fall aboard ship.  At 
that time, a doctor had told him that going up and down 
ladders and kneeling on the steel decks was aggravating his 
knees.  He had now undergone total knee replacement.  The 
veteran's wife argued that his frequent treatment during 
service for his knees was sufficient evidence of aggravation.  


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The veteran has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

In a July 1984 rating decision, the RO denied entitlement to 
service connection for bilateral knee disorders on the 
merits.  A letter from the RO, advising the veteran of that 
decision and of appellate rights and procedures, was issued 
in July 1984.  The veteran did not disagree with that 
decision.  He then filed a new claim to reopen in April 1987.  
In a December 1987 rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen this claim.  A letter from the RO, advising him of 
that decision and of appellate rights and procedures, was 
issued in December 1987.  The veteran did not disagree with 
that decision; therefore, the December 1987 rating decision 
is final.  38 U.S.C.A. § 7105 (West 1991). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1999).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (1999).  Intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation; rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The evidence received subsequent to December 1987 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since December 1987, the 
following evidence has been received:  (1) the veteran's 
contentions, including those raised at a personal hearing in 
May 1999; (2) medical records from Dr. Nash dated from 1993 
to 1996; (3) medical records from Arnold Orthopedics for 
surgery in 1994; (4) testimony from the veteran's spouse; (5) 
a December 1996 VA physical examination report; and (6) 
service medical records.

To the extent that the veteran contends that his preexisting 
bilateral knee disorders were aggravated by his period of 
active military service and/or that these disorders were 
incurred during service, this evidence is not new.  He has 
not submitted any new contentions regarding these conditions; 
he has merely, at best, repeated his prior assertions.  This 
evidence is cumulative of evidence associated with the claims 
file at the time of the December 1987 rating decision and is 
not new for purposes of reopening a claim.

Additional medical evidence showing continued treatment for 
knee disorders is new in that it was not previously 
associated with the file.  To the extent that it confirms 
that the veteran has bilateral knee disorders, it is 
cumulative, however.  The prior medical evidence showed the 
fact that the veteran had bilateral knee disorders, including 
chondromalacia and degenerative joint disease.  This evidence 
is also not material, as evidence of continued treatment for 
knee disorders many years after service is not so significant 
that it must be considered in order to decide the appellant's 
claim.

The service medical records submitted by the veteran are also 
not new.  Under pertinent regulations, where new and material 
evidence consists of a supplemental report from the service 
department received after the decision has become final, the 
decision will be reconsidered by the agency of original 
jurisdiction.  38 C.F.R. § 3.156(c) (1999).  These records 
were copies of the service medical records previously 
associated with the claims file and are therefore not new for 
purposes of reopening a claim.

The rest of the evidence received since December 1987, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the veteran 
is seeking to establish service connection for a preexisting 
bilateral knee condition, material evidence would be 
significant evidence that bore substantially and directly on 
the current existence of bilateral knee disorders that were 
aggravated by his period of active military service.  He is 
also seeking to establish service connection for bilateral 
knee disorders on the basis that they did not preexist his 
period of service, so material evidence would be significant 
evidence that bore substantially and directly on the current 
existence of bilateral knee disorders that were incurred 
during his period of active military service.

The Board concludes that the veteran has not submitted 
material evidence.  The additional medical evidence submitted 
since December 1987 merely shows continued treatment for 
bilateral knee disorders, without any medical opinions 
indicating either that the veteran's preexisting knee 
disorders worsened as a result of his military service or 
that these disorders are related to a disease or injury 
incurred during service.  

The veteran's contentions, as well as those of his spouse, 
that his preexisting knee disorders were aggravated by his 
military service or that they are related to his military 
service are neither material nor competent evidence.  There 
is no evidence that the veteran or his spouse possess the 
requisite medical knowledge to render a probative opinion on 
a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to December 1987 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for bilateral chondromalacia and degenerative 
joint disease of the knees.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for bilateral 
chondromalacia and degenerative joint disease of the knees, 
the claim is not reopened, and the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

